FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForNovember 15, 2010 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  Regulated News Service (RNS) The Royal Bank of Scotland Group plc RBS agrees Memorandum of Understanding with The Bank of Tokyo-Mitsubishi UFJ, Ltd. on sale of Non-Core Project Finance assets The Royal Bank of Scotland Group plc announces today it has signed a non-binding Memorandum of Understanding with The Bank of Tokyo-Mitsubishi UFJ, Ltd. for the proposed sale of a Non-Core portfolio of approximately £3.8bn Project Finance assets. The portfolio is made up of global power, global oil & gas and infrastructure assets in the UK, EMEA, APAC and the Middle East. The proposed sale is subject to the signing of a legally binding sale and purchase agreement and the subsequent receipt of required regulatory approvals and other consents. Richard O'Connor Investor Relations +44 (0) 20 7672 1758 Group Media Centre Tel: +44(0)131523 4205 END Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
